             Case 2:16-cr-00007-RSM Document 431 Filed 08/31/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                      CASE NO. CR16-07RSM
 9
                     Plaintiff
10                                                    ORDER DENYING MOTION FOR
             v.                                       RECONSIDERATION RE:
11                                                    COMPASSIONATE RELEASE
      NATHANIEL WELLS,
12
                     Defendant.
13

14
            This matter comes before the Court on the Motion for Reconsideration filed by Defendant
15
     Nathaniel Wells. Dkt. #429. Mr. Wells, an inmate at FCI Sheridan in Oregon, requests
16

17   reconsideration of this Court’s order denying his request for compassionate release “based on

18   new information not previously presented to the Court, and which could not have been presented

19   at the time that the previous motion was made. Id. at 1–2. This new information is that there
20   have been four inmates who have tested positive for COVID-19 at FCI Sheridan and that the
21
     CDC has recently amended its Guidelines with regard to obesity, specifically that Mr. Wells’
22
     Body Mass Index (“BMI”) of 33.5 now gives him an “increased risk of severe illness from
23
     COVID-19.” Dkt. #429 at 2 (citing Dkt. #429-1 at 13). The four inmates who tested positive
24

25   are apparently housed at FCI Sheridan camp, not the unit where Mr. Wells is located. Mr. Wells

26   also discusses the hygiene conditions at FCI Sheridan.

27


     ORDER DENYING MOTION FOR RECONSIDERATION – 1
              Case 2:16-cr-00007-RSM Document 431 Filed 08/31/20 Page 2 of 5



            The Court has previously set forth certain relevant facts for this Motion and incorporates
 1

 2   them by reference. See Dkt. #411.

 3          Motions for reconsideration are disfavored. CrR 12(b)(13). The court will ordinarily

 4   deny such motions in the absence of a showing of manifest error in the prior ruling or a showing
 5
     of new facts or legal authority which could not have been brought to its attention earlier with
 6
     reasonable diligence. Id. No response to a motion for reconsideration shall be filed unless
 7
     requested by the court. Id.
 8
            Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of
 9

10   imprisonment “constitutes a final judgment and may not be modified by a district court except in

11   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations
12   omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i).
13
            The First Step Act of 2018 amended Section 3582(c)(1)(A) by adding a provision that
14
     allows prisoners to directly petition a district court for compassionate release:
15
                    (A) the court, upon motion of the Director of the Bureau of Prisons,
16                  or upon motion of the defendant after the defendant has fully
17                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf or the lapse
18                  of 30 days from the receipt of such a request by the warden of the
                    defendant's facility, whichever is earlier, may reduce the term of
19                  imprisonment (and may impose a term of probation or supervised
                    release with or without conditions that does not exceed the unserved
20                  portion of the original term of imprisonment), after considering the
21                  factors set forth in section 3553(a) to the extent that they are
                    applicable, if it finds that—
22
                    (i) extraordinary and compelling reasons warrant such a reduction;
23
                    or
24

25                  (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
26                  3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
27


     ORDER DENYING MOTION FOR RECONSIDERATION – 2
              Case 2:16-cr-00007-RSM Document 431 Filed 08/31/20 Page 3 of 5



                    Director of the Bureau of Prisons that the defendant is not a danger
 1                  to the safety of any other person or the community, as provided
 2                  under section 3142(g);

 3                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission . . . .
 4
     18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act).
 5

 6          The Sentencing Commission offers guidance on medical conditions that may warrant

 7   compassionate release. Application Note 1 to USSG § 1B1.13 provides that “extraordinary and

 8   compelling reasons” for a sentence reduction exist when:
 9
                   (A) Medical Condition of the Defendant.
10
                   (i) The defendant is suffering from a terminal illness (i.e., a serious
11                 and advanced illness with an end of life trajectory). A specific
                   prognosis of life expectancy (i.e., a probability of death within a
12                 specific time period) is not required. Examples include metastatic
                   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
13
                   organ disease, and advanced dementia.
14
                   (ii) The defendant is—
15
                   (I) suffering from a serious physical or medical condition, (II)
16                 suffering from a serious functional or cognitive impairment, or (III)
17                 experiencing deteriorating physical or mental health because of the
                   aging process, that substantially diminishes the ability of the
18                 defendant to provide self-care within the environment of a
                   correctional facility and from which he or she is not expected to
19                 recover.
20   USSG § 1B1.13 cmt. n.1(A).
21
            Over the past several months, faced with the rapid spread of COVID-19 through the
22
     country’s prison systems, many courts have determined that the USSG’s “medical condition”
23
     criteria are not well-suited to addressing the risk of serious illness or death from COVID-19. As
24

25   a result, courts in this district have considered one or more of the following factors when

26   evaluating a compassionate release request based on the threat COVID-19: (i) whether the

27


     ORDER DENYING MOTION FOR RECONSIDERATION – 3
                 Case 2:16-cr-00007-RSM Document 431 Filed 08/31/20 Page 4 of 5



     inmate is at higher risk because of his or her age and/or race; (ii) whether the inmate has one or
 1

 2   more, medically-documented, chronic health conditions that render him or her more vulnerable

 3   to COVID-19; (iii) the fatality rate for individuals with similar health conditions as compared

 4   with the overall fatality rate for COVID-19; (iv) whether the inmate has previously tested
 5
     positive for the coronavirus that causes COVID-19 and, if so, whether the inmate suffers from
 6
     any long-term effects of the disease; and (v) whether the inmate’s release is expected to reduce
 7
     the risk of him or her contracting COVID-19. United States v. Powers, No. CR15-166 TSZ,
 8
     2020 WL 3605748, *2 (W.D. Wash. July 2, 2020) (collecting cases). Given the “catch-all”
 9

10   provision of the Commission’s application notes, see USSG § 1B1.13, cmt. n.1(D), as well as

11   the non-binding status of the comments to USSG § 1B1.13, the Court has discretion to consider
12   the above factors. Id.
13
            The Court has reviewed the new information supplied by Mr. Wells and weighed it along
14
     with what was previously known to the Court. Mr. Wells remains a healthy 37-year-old. The
15
     Court was previously aware of Mr. Wells’ obesity. The CDC now acknowledges that obesity
16

17   with a BMI of 30 or higher is a risk factor for severe illness from COVID-19. However, given

18   Mr. Wells’ age and lack of other health conditions, the Court finds that his BMI of 33.5 alone

19   fails to significantly increase his risk from COVID-19 to constitute extraordinary and compelling
20   reasons for release. The other new information—four positive cases at FCI Sheridan—does not
21
     indicate to the Court that there is a widespread outbreak of COVID-19 or that such places him at
22
     higher risk of complications from COVID-19 compared to his risk if released.
23
            //
24

25          //

26          //

27


     ORDER DENYING MOTION FOR RECONSIDERATION – 4
             Case 2:16-cr-00007-RSM Document 431 Filed 08/31/20 Page 5 of 5



           Having reviewed the Motion, along with the remainder of the record, the Court hereby
 1

 2   finds and ORDERS that Defendant’s Motion for Reconsideration, Dkt. #429, is DENIED.

 3         DATED this 31st day of August, 2020.

 4

 5

 6
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION FOR RECONSIDERATION – 5
